DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 21, 2020 has been entered.

Application Status
This action is written in response to applicant’s correspondence received August 21, 2020.  Claims 1-10, 13, and 15-17 are currently pending. Claims 1-9 and 13 are withdrawn from prosecution as being drawn to non-elected subject matter. Accordingly, claims 10 and 15-17 are examined herein. The restriction requirement mailed May 30, 2019 is still deemed proper. Applicant's elected Group II without traverse in the reply filed October 30, 2019.  
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 contains the trademark/trade name “ATTO”.  
In addition, claims 10 and 15 also recite “wherein the CRISPR-associated RNA is selected from the group consisting of SEQ ID NOs: 13-17”. The specification teaches that SEQ ID NOs 13-17 comprise “ATTO550”, “ATTO647”, “ATTO655”, “Cy3” and “ATTO488”, respectively, at the 5’ end of the tracrRNA molecule (see Table 3 and see also Sequence Listing filed October 22, 2018). However, the terms “ATTO” and “Cy” are trademarks. Accordingly, since the structures of “ATTO550”, “ATTO647”, “ATTO655”, “Cy3”, and “ATTO488” are inherent to SEQ ID NOs 13-17, respectively, the recitations of these SEQ ID NOs is a recitation of their inherent structure “ATTO” or “Cy”, which are trademarks.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the a fluorescent label, which is a product, and, accordingly, the identification/description is indefinite.

Claim 16 recites “The kit of claim 15, further comprising a positive cell control”, which makes clear that claim 16 further requires a “positive cell control”. However, claim 16 further recites that the positive cell control includes “a nucleic acid conjugate consisting of a CRISPR-associated RNA conjugated to a label, wherein the CRISPR-associated RNA is selected from the group consisting of a crRNA and a tracrRNA, wherein the label comprises a fluorescent dye selected from the group consisting of ATTO550 dye, ATTO647 dye and ATTO488 dye”. However, claim 15 already recites “a nucleic acid conjugate consisting of a CRISPR-associated RNA conjugated to a label, wherein the CRISPR-associated RNA is selected from the group consisting of SEQ ID NOS: 13-17”. The specification teaches that SEQ ID NOS 13, 14, and 17 refer to tracrRNA molecules comprising the ATTO550, ATTO647, and ATTO488 dyes, respectively (see Table 3). It is not clear how the “nucleic acid conjugate” of claim 16 relates to the “nucleic acid conjugate” of claim 15. It is not clear if they are referring to the same nucleic acid conjugate or different nucleic acid conjugates. Accordingly, it is not clear whether it is sufficient that a positive cell control comprises the nucleic acid conjugate of claim 15 or whether more is required.
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chivukula (US 10,369,232, filed September 21, 2016) in view of Sternberg (US 2018/0142222, filed June 9, 2016), Ryan (US 2016/0289675, published October 6, 2016 and filed December 3, 2015), and Lam (Lam et al. (2016) Forensic Science International, 264:168-175, published online April 19, 2016).
The specification teaches that SEQ ID NOs 13 comprises the nucleic acid structure of 5’-mA*mG*mCmAmUmAmGmCmAAGUUAAAAUAAGGCUAGUCCGUUAUCAAmCmUmUmGmAmAmAmAmAmGmUmGmGmCmAmCmCmGmAmGmUmCmGmGmUmGmCmU*mU*mU-3’, wherein each nucleotide is a ribonucleotide, m = 2’-O-methyl RNA bases, and “*” = phosphorothioate internucleotide modification (see page 25 and Table 3). The specification further teaches that the RNA molecule of SEQ ID NO 13 has the fluorescent label ATTO550 attached at the 5’ terminus and is coupled as NHS-ester dye to amino-mod RNA (see page 25).

Chivukula teaches compositions for editing genes using CRISPR Cas9 (column 2, lines 13-19). Chivukula specifically teaches wherein a guide molecule can be attached to or annealed with a 
5’-mA*mG*mC*mAmUmAmGmCmAAGUUAAAAUAAGGCUAGUCCGUUAUCAAmCmUmUmGmAmAmAmAmAmGmUmGmGmCmAmCmCmGmAmGmUmCmGmGmUmGmCmU*mU*mU-3’ (see column 75, lines 60-66), wherein each nucleotide is a ribonucleotide, m = 2’-O-methyl RNA bases, and “*” = phosphorothioate internucleotide modification (see column 71, lines 52-55), which comprises the same nucleotide sequence, the same 2’-O-methyl RNA bases, the same 3’ end phosphorothioate internucleotide linkages as required by instant SEQ ID NO 13. Chivukula’s tracrRNA molecule further comprises three phosphorothioate internucleotide linkages at the 5’ end and therefore comprises the two phosphorothioate internucleotide linkages required by instant SEQ ID NO 13.

	Chivukula does not teach that the tracrRNA molecule further comprises a label at its 5’ end.
However, Sternberg teaches guide RNAs, wherein such guide RNA is a dual guide RNA comprising a crRNA and a tracrRNA ([0433]), wherein such guide RNA is directly conjugated to a fluorescent molecule that provides for tracking ([0484]). Sternberg further teaches "examples of fluorescent labels include, but are not limited to: ... ATTO 550 ... " (see [0154]).
In addition, Ryan similarly teaches tracrRNA molecule (i.e. CRISPR-associated RNA) comprising modified nucleotides (see FIG. 5A). Ryan also teaches the use of end modifications including fluorescent dyes ([0050]). Ryan teaches that fluorophore or dye labels are tolerated in every loop of the three known stem-loop in CRISPR-Cas9 guide RNAs and are tolerated in a loop in tracrRNA in duel-guide applications ([0289]), and therefore teaches the fluorescent dye labeling of a tracrRNA molecule. Ryan illustrates that the loop of a single guide RNA is located at the 5’ end of the tracrRNA (see FIG. 5B). Ryan further teaches wherein such end modification employs standard chemistry well-known in the art including N-hydroxysuccinimide (i.e. NHS) ([0050]).

However, Ryan does not teach wherein the ATTO 550 is attached via a NHS-ester (see pages 25-26, Table 3, and the Sequence Listing filed October 22, 2018).
However, Lam similarly teaches the attachment of Atto 550 N-hydroxysuccinimide (NHS) ester to DNA aptamers (see page 169, column 1 and Table 2).

It would have been obvious to one of ordinary skill in the art to have attached an ATTO550 coupled as NHS-ester to the 5’ end of the tracrRNA molecule because it would have merely amounted to a simple combination of prior art elements according to known method to yield predictable results. Given Sternberg’s specific instruction to label the end of guide RNA molecules with fluorescent labels such as ATTO550 and Ryan’s disclosure that the loop regions of a guide RNA molecule are tolerant of such labels, one of ordinary skill in the art would have had a reasonable expectation of success in attaching a fluorescent label to the 5’ end of the tracrRNA molecule. One of ordinary skill in the art would have been motivated to have done so for the advantage of tracking the Cas9 complex as described by Sternberg and Ryan. One would have been motivated to have coupled the ATTO550 to the tracrRNA via a NHS-ester because this was a known means of attaching this fluorescent molecule to oligonucleotides as illustrated by Lam.

Although the structure of SEQ ID NO 13 requires two phosphorothioate internucleotide linkages at its 5’ end, this disclosure does not exclude the presence of a third phosphorothioate internucleotide linkage at the 5’ end such as those found in the tracrRNA of Chivukula as discussed above.
Nevertheless, Chivukula teaches “wherein one or more of the last three monomers at each end of the guide compound is connected by a phosphorothioate…linkage” (column 3, lines 35-38), and therefore sufficiently teaches wherein the last three monomers are connected by a 

It further would have been obvious to one of ordinary skill in the art to have modified the tracrRNA molecule of Chivukula to comprise just two phosphorothioate internucleotide linkages at the 5’ end instead of three because Chivukula teaches wherein the last three monomers at the end the guide RNA molecule are connected via such phosphorothioate linkages. Accordingly, 5’ end of guide RNA molecules that comprise two or three phosphorothioate internucleotide linkages represent two functionally equivalent variations of using the same phosphorothioate internucleotide linkage modification. One of ordinary skill in the art could have substituted the two linkages in place of the three linkages and it would have been entirely predictable that the resulting guide RNA would have had substantially similar properties based on the substantially similar structure.

Regarding claim 15 and the recitation of “A kit”, the specification does not define meaning of the term “kit”. For the purposes of this rejection, the term “kit” is interpreted as merely the sum of its contents. The contents of the kit in terms of a nucleic acid conjugate consisting of a CRISPR-associated RNA according to SEQ ID NO 13 is addressed above as applied to claim 10. Accordingly, reciting that the CRISPR-associated RNA is in a “kit” is not sufficient to distinguish the claim from the prior art. In addition, the recitation “for detecting cells containing a CRISPR ribonucleoprotein complex” refers to an intended use of the claimed kit. The kit comprising the nucleic acid conjugate consisting of a CRISPR-associated RNA according to SEQ ID NO 13 as set forth above could be used 

Regarding claim 16, it is not clear how the nucleic acid conjugate of claim 16 relates to the nucleic acid conjugate of claim 15. In addition, the specification does not define the meaning of the term “positive cell control”. For the purposes of this rejection, it is interpreted that it is sufficient that the nucleic acid conjugate of claim 15 is in a CRISPR ribonucleotide complex comprising a Cas9 protein. In the instant case, Chivukula teaches wherein the tracrRNA molecule is combined with CRISPR/Cas for gene editing (see column 75, lines 59-60), wherein the gene editing protein is Cas9 (see column 4, lines 1 and 2) and therefore teaches a ribonucleoprotein complex comprising Cas9 and the tracrRNA. In addition, Sternberg teaches wherein Cas9 guide RNA hybridizes to a target sequence in a target nucleic acid, wherein the target nucleic acid is intracellular or chromosomal ([0656]) and therefore teaches a cell comprising the Cas9 ribonucleoprotein complex. Furthermore, Ryan teaches the use of positive control cells comprising Cas9 and guide RNA ([0225]).
It would have been obvious to one of ordinary skill in the art to have used the tracrRNA molecule in a Cas9-guide RNA complex in a cell for the advantage of tracking the subcellular localization of the Cas9 in the cell.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chivukula (US 10,369,232, filed September 21, 2016) in view of Sternberg (US 2018/0142222, filed June 9, 2016), Ryan (US 2016/0289675, published October 6, 2016 and filed December 3, 2015), and Lam (Lam et al. (2016) Forensic Science International, 264:168-175, published online April 19, 2016), as applied to claim 15 above, and further in view of Chen (Chen et al. (2014) Methods in Enzymology, 546:337-354).
The teachings of Chivukula, Sternberg, Ryan, and Lam are discussed above.

However, the state of the art was such that it was well within the level of ordinary skill in the art to choose the appropriate positive or negative controls for variables of an experiment. For example, Chivukula teaches the use of negative controls that contained no CRISPR/tracr guide (see column 5, lines 14-15). Sternberg teaches conducting control labeling reactions with cysteine-free Cas9 indicated that the conjugation chemistry was specific (see [0689]), and therefore teaches a i.e. negative control.
In addition, Chen similarly describes the use of fluorescently labeled CRISPR-Cas9 for imaging genomic elements in living cells (abstract). Chen teaches that there is intrinsic background from cell autofluorescence (page 339, paragraph 2 and Figure 16.2). Accordingly, Chen teaches negative control cells that lack the dCas9-GFP (see Figure 16.2).
It would have been obvious to one of ordinary skill in the art to have further provided negative control cells that include a CRISPR ribonucleoprotein complex comprising a Cas9 protein and an unlabeled tracrRNA for the advantage of determining the autofluorescence of the cells. This would have been useful for determining whether the observed fluorescence in another set of cells comprising a labeled tracrRNA molecule is due to the presence of the labeled tracrRNA or the cellular autofluorescence.
Response to Arguments
Applicants arguments (see page 5 of the remarks) have been fully considered but are moot because they are not directed to the current rejections of the current claims as set forth above.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
April 22, 2021